                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
OO                                                 271 Cadman Plaza East
F. #2018R02250                                     Brooklyn, New York 11201



                                                   July 29, 2021

By ECF

The Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:      United States v. Douglass Mackey
                       Criminal Docket No. 21-080 (NGG)

Dear Judge Garaufis:

               The parties in the above-referenced matter are scheduled to appear before this
Court on August 3, 2021, for a status conference. The parties are currently addressing
discovery-related issues and jointly seek a 30-to-45-day adjournment of the August 3, 2021
status conference in order to continue those efforts. Accordingly, the parties respectfully
request that the Court set a new status conference at a date convenient to the Court, and that
the time period from August 3, 2021, to the date of the new status conference be excluded in
computing the time within which trial must commence, based on the interests of justice and
the complexity of the case. See 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii). This is the second
application for an adjournment. The prior application for an adjournment was granted.

                                                   Respectfully submitted,

                                                   JACQUELYN M. KASULIS
                                                   Acting United States Attorney

                                           By:            /s/
                                                   Olatokunbo Olaniyan
                                                   Assistant U.S. Attorney
                                                   (718) 254-6135


Cc: Tor Ekelund, Esq. (by ECF)
